Citation Nr: 1453771	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-24 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel




INTRODUCTION

The Veteran had active duty service from November 2006 to September 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board then remanded the Veteran's PTSD claim, as well as a claim for a right wrist disorder, for additional development in September 2013.  The case has since been returned to the Board for appellate review.

As noted, the Veteran's appeal initially involved two claims for service connection.  The Veteran's PTSD claim remains before the Board; however, the Veteran's claim for a right wrist disorder was granted during the course of the appeal by the Agency of Original Jurisdiction in a January 2014 rating decision.  The Veteran has not appealed that decision; therefore, it is not currently before the Board.

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file contains medical records dated in November 2014.  There are no additional documents pertinent to the present appeal in the Virtual VA file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board had previously remanded the case, in pertinent part, to afford the Veteran a VA examination in connection with her claim for service connection for PTSD.  There is an e-mail of record indicating that the Veteran failed to report for a VA examination in September 2013 and that phone calls were made by VA afterwards in an attempt to contact her.  However, the record does not include a copy of any letter sent to the Veteran prior to the examination informing her that it had actually been scheduled, despite the supplemental statement of the case indicating that such a letter was sent.  Rather, VBMS only contains a letter sent to the Veteran indicating that a VA medical facility would be notifying her of the date, time, and place of the examination.  

The Board is mindful of the provisions of 38 C.F.R. § 3.655 regarding action to be taken when a Veteran fails to report for a scheduled VA examination "when entitlement to a benefit cannot be established" without the scheduled examination.  38 C.F.R. §§ 3.655(a), (b) (2014).  In this case, however, it is unclear whether the Veteran was properly notified, and there is no published guidance establishing the presumption of regularity in such a situation.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Thus, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination in relation to this claim.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should notify the Veteran that it is her responsibility to report for any scheduled examinations and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

2.  The Veteran should be afforded a VA examination to determine whether the Veteran has PTSD related to her military service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, her lay statements and assertions, as well as her prior VA examination reports.

It should be noted that the Veteran is already service-connected for major depression and adjustment disorder.

The Veteran has claimed that she was sexually harassed during her military service.

The examiner should also note that the Veteran is competent to attest to observable symptomatology and matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.

If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including sexual harassment.

If the examiner determines that the Veteran does not have a diagnosis of PTSD, he or she should provide a rationale that addresses the other evidence of record documenting the Veteran as having PTSD.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address.  It should also be noted whether any notice that was sent was returned as undeliverable.  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



